Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-80517-BLOOM/Reinhart


 LEE MITCHELL JOHNSON,

        Plaintiff,

 v.

 LT. CASTILLO, et al.,

        Defendants.
                                       /

                SCREENING ORDER ON THIRD AMENDED COMPLAINT

        THIS CAUSE is before the Court on pro se Plaintiff Lee Mitchell Johnson’s Third

 Amended Complaint for Violation of Civil Rights, ECF No. [46] (Third Amended Complaint”).

 Plaintiff alleges violations of his constitutional rights arising from his confinement while a pre-

 trial detainee at the West Detention Center at the Palm Beach County Jail. See generally id.

 Plaintiff has been granted permission to proceed in forma pauperis (“IFP”), ECF No. [4], and is

 therefore subject to the screening provisions of 28 U.S.C. § 1915(e)(2). See Farese v. Scherer, 342

 F.3d 1223, 1228 (11th Cir. 2003). The Court previously screened Plaintiff’s Complaint, ECF No.

 [1], and ordered several claims to proceed: excessive force against Cert Deputy Michael (“Cert

 Dy. Michael”) in his individual capacity; and excessive force, failure to intervene, and supervisor

 liability against Lieutenant Castillo, in her individual capacity. ECF No. [6].

        Because the factual allegations underlying the instant claims against Defendants Cert Dy.

 Michael and Lt. Castillo largely mirror the facts set forth in the initial Complaint, the Court’s

 previous screening order allowing the claims against Defendants Cert Dy. Michael and Lt. Castillo

 to proceed is unchanged. ECF No. [6]. For the reasons below, this action shall also proceed on
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 2 of 7

                                                             Case No. 21-cv-80517-BLOOM/Reinhart


 Plaintiff’s additional claims.

         I.      BACKGROUND

         Plaintiff’s Third Amended Complaint adds a new defendant, Deputy Turner (“Dy.

 Turner”), and alleges an additional claim of failure to intervene in his individual capacity.

 Additionally, Plaintiff now seeks compensatory damages against all three Defendants.1

         The Court previously summarized Plaintiff’s allegations from his Complaint:

         Plaintiff filed this Complaint alleging that Defendants Lieutenant Castillo (“Lt.
         Castillo) and Cert Deputy Michael (“Cert Dy. Michael”) violated his Eighth and
         Fourteenth Amendment rights when, at the direction of Lt. Castillo, Cert Dy.
         Michael used unlawful force on Plaintiff. ECF No. [1] at 4. Plaintiff alleges that on
         February 2, 2021 between 6:30-6:45 P.M., he was housed in unit F-209, a protective
         custody cell at the West Detention Center. Id. at 7. Plaintiff was calling to Lt.
         Castillo and trying to get his attention because the showers were dirty and “needed
         to be cleaned by a trustee.” Id. After not receiving a response from Lt. Castillo for
         over thirty minutes, Plaintiff stated, “I’ll write it [sic] and you up for not having our
         showers cleaned cause this is a safety issue.” Id. (alteration added). Lt. Castillo then
         started to walk toward Plaintiff’s cell, stopped, turned around, and left the unit only
         to return ten minutes later with Cert Dy. Michael. Id.

 ECF No. [6] at 1-2 (alterations in original; spelling of Defendant Cert Dy. Michael’s name

 corrected). Plaintiff alleges that once Lt. Castillo and Cert Dy. Michael returned, Lt. Castillo

 ordered Dy. Turner “to open [Plaintiff’s] cell door and stand in the doorway.” ECF No. [46] at 8.

 The unlawful use of force event then unfolded as follows:

         Lt. Castillo ordered Cert Dy. Michael to “choke [Plaintiff’s] [expletive] so he shuts
         up.” Id. (alteration added). In violation of the jail’s maximum-security policy,
         Defendants opened Plaintiff’s cell without first securing his hands in handcuffs
         through the access port. Id. at 7-8. Cert Dy. Michael then ordered Plaintiff to get to
         the back of his cell. Id. at 7. Cert Dy. Michael then, with his right hand, grabbed
         Plaintiff by the throat and slammed him on his bunk, choking Plaintiff until he could
         not breathe. Id. As Plaintiff was being choked, Lt. Castillo stood less than a foot
         away from Cert Dy. Michael and stated:

                 You still wanna [sic] write me up? When you gonna [sic] learn

 1
   The Court previously noted that although Plaintiff did not raise compensatory damages in his Complaint
 he “may amend his complaint at a later stage of the proceeding to add a request for compensatory damages
 in the prayer for relief section.” ECF No. [6] at 8.
                                                        2
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 3 of 7

                                                                Case No. 21-cv-80517-BLOOM/Reinhart

                  Johnson, you can’t win[.] Stop writing [expletive] up or you’re
                  gonna [sic] keep getting hurt[.] You’re in a no-win, it [is your] word
                  against ours[.] Now stop writing [expletive] grievance[s], drop this
                  lawsuit [expletive] or you may end up going home – in a box.

 Id. at 8 (alterations added). Plaintiff states the incident was caught on camera. Id. ECF No. [6] at

 1-2 (alterations in original; spelling of Defendant Cert Dy. Michael’s name corrected). During the

 attack, Lt. Castillo stood next to Cert Dy. Michael and Dy. Turner stood two feet away in the cell

 doorway “blocking the view of the cameras and other inmates[.]” ECF No. [46] at 9-10 (alteration

 added). Neither Lt. Castillo nor Dy. Turner attempted to intervene and stop Cert Dy. Michael’s

 excessive use of force on Plaintiff. Id.

         As a result of the excessive force incident, Plaintiff suffers from constant neck pain and

 pain in his upper back. Id. at 11. He states that he has submitted sick calls for medical treatment

 but as of the filing of the Third Amended Complaint, he has been refused all medical treatment.

 Id. Plaintiff also alleges psychological injuries. Id. He states he is in constant fear that Lt. Castillo

 will have him killed if he does not drop the pending lawsuits.2 Id. Plaintiff only sleeps a few hours

 a night and only eats bread and packaged cookies out of fear that correctional staff will poison his

 food. Id. Plaintiff seeks $200,000.00 in punitive damages and $200,000.00 in compensatory

 damages against each defendant. Id. at 12.


 2
   Plaintiff has six other pending civil rights actions against employees of the West Detention Center at the
 Palm Beach County Jail challenging the conditions of his confinement and alleging defendants used
 unlawful force, failed to keep him safe from harm, or retaliated against him for filing lawsuits and
 grievances. See Johnson v. Gordon, No. 21-cv-81257-WILLIAMS (S.D. Fla. July 21, 2021) (§ 1983 suit
 alleging on July 7, 2021 defendant refused to feed Plaintiff or allow him to call his attorney in retaliation
 for filing lawsuits); Johnson v. McKay, No. 21-cv-81198-ROSENBERG (S.D. Fla. July 8, 2021) (§ 1983
 suit alleging on January 26, 2021 Plaintiff was threatened in retaliation for filing lawsuits); Johnson v.
 Humphries, No. 21-80985-CANNON (S.D. Fla. Jun. 1, 2021) (§ 1983 suit raising allegations of deliberate
 indifference and retaliation against Plaintiff for filing grievances within the detention facility); Johnson v.
 Alfred, No. 20-cv-81961-COOKE (S.D. Fla. Oct. 22, 2020) (§ 1983 suit arising from an October 2, 2020
 unlawful use of force incident); Johnson v. Lindor, No. 20-cv-81032-MIDDLEBROOKS (S.D. Fla. July 2,
 2020) (§ 1983 suit alleging failure to keep Plaintiff safe from harm); Johnson v. Williams, No. 20-cv-80709-
 RUIZ (S.D. Fla. Apr. 28, 2020) (§ 1983 suit for two incidents on April 7, 2019 involving the unlawful use
 of force and failure to intervene).
                                                            3
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 4 of 7

                                                           Case No. 21-cv-80517-BLOOM/Reinhart


   II.          LEGAL STANDARD

           Under 28 U.S.C. § 1915(e)(2)(B)(ii), a complaint must be dismissed if the court determines

 that the complaint fails to state a claim on which relief may be granted. Wright v. Miranda, 740 F.

 App’x 692, 694 (11th Cir. 2018). In reviewing the complaint under § 1915(e), the court takes the

 allegations as true and construes them in the light most favorable to the plaintiff. Hughes v. Lott,

 350 F.3d 1157, 1159-60 (11th Cir. 2003); Maps v. Miami Dade State Att’y, 693 F. App’x 784, 785

 (11th Cir. 2017).

           To state a claim for relief under § 1983, a plaintiff must show that he was deprived of a

 federal right by a person acting under color of state law. Griffin v. City of Opa-Locka, 261 F.3d

 1295, 1303 (11th Cir. 2001). A dismissal for failure to state a claim under § 1915(e)(2)(B)(ii) is

 governed by the same standard under Fed. R. Civ. P. 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483,

 1490 (11th Cir. 1997). Thus, under 28 U.S.C. § 1915(e)(2)(B)(ii), the court may dismiss a

 complaint that fails “to state a claim for relief that is plausible on its face.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Pro se pleadings are held

 to a less stringent standard than a pleading drafted by an attorney and are liberally construed. See,

 e.g., Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017); Torres v. Miami-Dade Cnty.,

 734 F. App’x 688, 691 (11th Cir. 2018). That leniency, however, “does not give courts license to

 serve as de facto counsel or to rewrite an otherwise deficient pleading in order to sustain an action.”

 Shuler v. Ingram & Assocs., 441 F. App’x 712, 716 n.3 (11th Cir. 2011).

    III.        DISCUSSION

           A.     Failure to intervene claim against Dy. Turner

           Plaintiff alleges that Dy. Turner was standing two feet away from Cert Dy. Michael during

                                                       4
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 5 of 7

                                                            Case No. 21-cv-80517-BLOOM/Reinhart


 the excessive force incident. ECF No. [46] at 10. Moreover, Plaintiff alleges that Dy. Turner

 blocked the view of security cameras and other inmates from witnessing the excessive force

 incident. Id. “[W]hen an officer is not a participant in the excessive force, he can still be liable if

 he fails to take reasonable steps to protect the victim.” Ledlow v. Givens, 500 F. App’x 910, 914

 (11th Cir. 2012) (per curiam) (citing Skrtich v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002)).

 However, the non-intervening officer must be in a position where intervention is possible. See

 Hadley v. Gutierrez, 526 F.3d 1324, 1330-31 (11th Cir. 2008); Johnson v. White, 725 F. App’x

 868, 878 (11th Cir. 2018) (per curiam).

         At this stage of the proceedings, Plaintiff’s allegations against Dy. Turner show that he had

 the time and opportunity to protect Plaintiff from Cert Dy. Michaels’s excessive force because he

 stood two feet away from Plaintiff inside the cell at the time of the incident. ECF [46] at 10.

 Consequently, Plaintiff’s failure to intervene claim against Dy. Turner shall proceed.

         B.      Punitive Damages3

         Plaintiff seeks punitive damages against Dy. Turner. Id. at 12. Punitive damages may be

 awarded under § 1983 when a defendant’s conduct is shown to be motivated by evil motive or

 intent or when it involves reckless or callous indifference to the federally protected rights of others.

 See Smith v. Wade, 461 U.S. 30, 56 (1983). “While the Smith Court determined that it was

 unnecessary to show actual malice to qualify for a punitive award, . . . its intent standard, at a

 minimum, required recklessness in its subjective form.” Kolstad v. American Dental Ass’n, 527

 U.S. 526, 536 (1999) (internal citations omitted). Here, Plaintiff has alleged that Dy. Turner’s

 unconstitutional acts were done in retaliation for filing lawsuits. ECF No. [46] at 8-11.

 Accordingly, the Third Amended Complaint plausibly alleges that Dy. Turner’s conduct was


 3
  The Court previously ordered Plaintiff’s punitive damages claims against Cer. Dy. Michael and Lt.
 Castillo to proceed. ECF No. [6] at 8.
                                                        5
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 6 of 7

                                                                 Case No. 21-cv-80517-BLOOM/Reinhart


 malicious and is sufficient at this stage to support a claim for punitive damages.

         C.       Psychological injury4

         Plaintiff further alleges he has suffered psychological trauma as a result of Dy. Turner’s

 conduct. Id. at 11. Pursuant to 42 U.S.C. § 1997e(e), in order to recover for mental or emotional

 injury suffered while in custody, a prisoner bringing a § 1983 action must demonstrate more than

 a de minimis physical injury. See 42 U.S.C. § 1997e(e)(3); see also Al-Amin v. Smith, 637 F.3d

 1192, 1199 (11th Cir. 2011) (“In sum, our published precedents have affirmed district court

 dismissals of punitive damage claims under the [Prison Litigation Reform Act] because the

 plaintiffs failed to meet § 1997e(e)’s physical injury requirement.”); Mitchell v. Brown &

 Williamson Tobacco Corp., 294 F.3d 1309, 1312-13 (11th Cir. 2002) (“In order to avoid dismissal

 under § 1997e(e), a prisoner’s claims for emotional or mental injury must be accompanied by

 allegations of physical injuries that are greater than de minimis.” (alteration added)). At this

 preliminary stage, Plaintiff has alleged greater than de minimis physical injury resulting from the

 incident. 5 Given the nature of the physical injuries alleged, Plaintiff’s claim based on

 psychological trauma caused by Dy. Turner’s failure to intervene during the excessive force

 incident shall proceed.

         D.       Compensatory Damages

         Plaintiff claims he suffered physical injury to his neck and upper back. ECF No. [46] at 11.



 4
  The Court previously permitted Plaintiff’s psychological injury claims against Cert Dy. Michael and Lt.
 Castillo to proceed. ECF No. [6] at 8.
 5
   Even if it is later established that the injuries suffered from the alleged unlawful use of force and failure
 to intervene are no more than de minimus, the Eleventh Circuit has made clear that “[n]ominal damages are
 appropriate if a plaintiff establishes a violation of a fundamental constitutional right, even if he cannot prove
 actual injury sufficient to entitle him to compensatory damages.” Williams v. Brown, 347 F. App’x 429,
 436 (11th Cir. 2009) (quoting Hughes v. Lott, 350 F.3d 1157, 1162 (11th Cir. 2003)) (alteration in original).
 “Thus, a prayer for nominal damages is not precluded by § 1997e(e).” Id., (quoting Smith v. Allen, 502 F.3d
 1225, 1271 (11th Cir. 2007)).
                                                             6
Case 9:21-cv-80517-BB Document 49 Entered on FLSD Docket 07/26/2021 Page 7 of 7

                                                        Case No. 21-cv-80517-BLOOM/Reinhart


 He seeks $200,000.00 in compensatory damages against each Defendant. Id. at 12. Given the

 nature of the physical injuries alleged, at this stage in the proceeding Plaintiff’s compensatory

 damages claims shall proceed.

    IV.       CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s failure to intervene, psychological injury, and punitive damages claims

              against Deputy Turner in his individual capacity shall PROCEED.

          2. Plaintiff’s compensatory damages claims against Deputy Turner, Cert Deputy Michael,

              and Lieutenant Castillo shall PROCEED.

          DONE AND ORDERED in Chambers at Miami, Florida, on July 23, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Lee Mitchell Johnson, Pro Se
 #0384240
 West Detention Center
 Inmate Mail/Parcels
 P.O. Box
 Belle Glade, FL 33430




                                                    7
